Citation Nr: 1424430	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-06 832	)	DATE
	)
	)


THE ISSUE

Whether the October 27, 2011 Board of Veterans' Appeals (Board) decision denying service connection for a right knee degenerative joint disease, to include as secondary to service-connected frostbite of the feet or flat feet, and service connection for a left knee patellofemoral syndrome, to include as secondary to service-connected frostbite of the feet or flat feet, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Moving Party, the Veteran, served on active duty from November 1967 to October 1969.

This matter is currently before the Board on the Moving Party's February 2012 motion for revision or reversal on the grounds of CUE in the October 27, 2011 Board decision.


FINDINGS OF FACT

1.  On October 27, 2011, The Board denied service connection for a right knee degenerative joint disease, to include as secondary to service-connected frostbite of the feet or flat feet, and service connection for a left knee patellofemoral syndrome, to include as secondary to service-connected frostbite of the feet or flat feet.  The Moving Party was provided with a copy of the decision.  He did not appeal the adverse decision to the United States Court of Appeals for Veterans Claims (Court) and it is therefore final.

2.  The Moving Party has advanced no specific claim of CUE in the October 27, 2011 Board decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In April 2012, the Moving Party was informed in writing of the law and regulations governing the standard of CUE.

Clear and Unmistakable Error

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 
38 C.F.R. §§ 20.1400-20.1411.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2013).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice. 38 C.F.R. Part 20 (2013).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  A disagreement as to how the facts were weighed or evaluated may not be the basis of a claim of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013). 

A Motion to Revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 CFR § 20.1404 (2013).

In its October 27, 2011 decision, the Board concluded that "a right knee disability, to include osteoarthritis, was not incurred in or aggravated by service, may not be presumed to be incurred in service, was not proximately due to or the result of a service-connected disability, and was not aggravated by such a disability," and that "a left knee disability, to include patellofemoral syndrome, was not incurred in or aggravated by service, may not be presumed to be incurred in service, was not proximately due to or the result of a service-connected disability, and was not aggravated by such a disability."

In his February 2012 written statement which VA found to be a Motion to Revise the Board's October 27, 2011 decision, the Moving party stated: 

I hereby certify that the above statement is true to the best of my knowledge and belief.  There are unmistakable error in this decision.  Its say, during a November 2011 examination, the veteran reported that his knee pain started in approximately 1968.  He started having pain over the right knee cap while in service and occurred while spending time keeling.  It eventually spread to the left knee.  This examination did not happen.  I have other exams.  That was with same diagnosed of osteoarthritis in my VA exams as evidence by crepitus on the right and limitations in range of motion bilaterally.  There are medical record of the complaints of knee pain from 1969 through 1969, at the time of the complaint the VA would not treat because of no service connected for that condition.  This condition form after kneeling in snow, wet ground, laying on ground, if there are a need for medical record there are report of these complaints see the attn, record.

In reviewing the Moving Party's February 2012 written statement, the Board is unable to ascertain the specific nature of the Veteran's CUE claim.  The Moving Party identifies no specific error in the Board's October 27, 2011 denial of service connection for right and left knee conditions.  To the extent that the Moving Party refers to a November 2011 VA examination and stated that the examination did not happen, the October 2011 Board decision does include a typographical error on page 7 which noted a November 2011 examination but correctly discusses the November 2010 VA examination report and opinion at page 9 of the analysis.  Therefore this portion of the Motion does not point to an error in the Board's decision as the record does include a November 2010 report of VA examination which is addressed in the decision.  Otherwise, there is no specific allegation of error raised in the Motion as to the Board's October 27, 2011 decision.  Therefore, based on the present record, the Board does not find that the Moving Party has correctly pled a CUE motion.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) . Here, the Moving Party has not set forth clearly and specifically the legal or factual basis for his allegations and he has failed to state why the result of the October 27, 2011 Board decision would have been different but for the alleged error.  Given that the Veteran's pleading could encompass any number of theories that may be raised by the record but does not specifically identify an error or errors in the Board's October 27, 2011 decision, the Board concludes that the Moving Party's Motion to Revise the Board's October 27, 2011 decision lacks the necessary specificity as required by 38 C.F.R. § 20.1404(a) (2013).  Therefore, it must be dismissed without prejudice to refiling.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2013) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2013).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


